*111ORDER
The Disciplinary Review Board on January 27, 1999, having filed with the Court its decision concluding that STEVEN M. OLITSKY of IRVINGTON, who was admitted to the bar of this State in 1976, and who was suspended from the practice of law for a period of three months effective May 16, 1997, and thereafter suspended for an additional three-month period effective August 16, 1997, and who remains suspended at this time, should be suspended from the practice of law for a further period of six months for violating RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to reduce basis of fee to writing), RPC 1.16(a) (continuing to represent client following termination), and RPC 1.16(d) (failure to surrender client property on termination of representation);
And the Disciplinary Review Board having further concluded that on reinstatement to practice, respondent should be required to practice law under supervision for a period of three years;
And the Court having ordered on October 15,1997, that respondent not be reinstated to practice until the conclusion of all ethics matters then pending against him;
And good cause appearing;
It is ORDERED that STEVEN M. OLITSKY is suspended from the practice of law for a period of six months, and until further Order of the Court, retroactive to November 16,1997; and it is further
ORDERED that no application for reinstatement be submitted until all ethics matters pending against respondent on October 15, 1997, are concluded; and it is further
ORDERED that prior to any application for reinstatement, respondent shall submit proof of his psychiatric fitness to practice; and it is further
*112ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.